Citation Nr: 1037337	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for cancer of the larynx, 
to include as secondary to herbicide exposure in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to August 
1966.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan, which denied the Veteran's claims 
of entitlement to service connection for the aforementioned 
disorders.  

The Board notes that, despite the RO's characterization in the 
January 2006 rating decision of the Veteran's claim of 
entitlement to a bilateral foot disorder as one involving new and 
material evidence, there is no indication that this is a new and 
material evidence claim.  Rather, the evidence of record shows 
that, in a September 1997 rating decision, the Veteran's was 
granted a non-service-connected pension for osteoarthritis of the 
feet.  He did not apply for service connection for a bilateral 
hearing loss foot disorder until August 2005.  Accordingly, the 
Board finds that the Veteran's claim of entitlement to service 
connection for a bilateral foot disorder is a new, and separate, 
disability claim.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that a 
bilateral foot disorder did not manifest during service or within 
one year of separation from service, and is against finding that 
any current bilateral foot disorder is related to a disease, 
injury or event in service.  

2.  The evidence of record establishes that the Veteran did not 
set foot within the Republic of Vietnam, and did not serve aboard 
a ship or vessel that entered an inland waterway within the 
Republic of Vietnam while on active duty service during the 
Vietnam era; thus, exposure to herbicides while serving on active 
duty is not shown.

3.  The probative medical evidence of record indicates that the 
cancer of the Veteran's larynx did not manifest during service, 
or within one year of separation therefrom, and is not related to 
any event or incident of service.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was neither incurred in, nor 
aggravated by active duty service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 
3.304, 3.307(a)(3), 3.309(a) (2010).

2.  Cancer of the larynx was neither incurred in, nor aggravated 
by service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  

VA essentially satisfied the notification requirements of the 
VCAA by means of a pre-decisional letter dated in September 2005.  
In that correspondence, the RO informed the Veteran of the types 
of evidence needed in order to substantiate his claims for 
service connection, the division of responsibility between him 
and VA for obtaining the required evidence.  In addition, in 
March 2008, the RO complied with the Dingess/Hartman requirements 
and informed the Veteran of how VA determines the disability 
rating and effective date elements of a claim.  At that time, and 
later in April 2010, the RO cured the timing defect of the March 
2008 correspondence by readjudicating the Veteran's service 
connection claims and issuing supplemental statements of the 
case.  

      B.  Duty to Assist  

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Veteran has 
not referenced any available treatment records pertaining to his 
claims that he wished to have considered that have not already 
been obtained and associated with the claims folder.

The Board recognizes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  However, VA's duty to provide a medical 
examination is not triggered unless the record contains competent 
evidence or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service, or a disease manifested during an applicable presumptive 
period; and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board concludes that examinations are not needed for 
either of the Veteran's service connection claims.  This is so 
because the claims folder contains no competent evidence 
suggesting an association between the claimed disabilities and 
the Veteran's active duty.  

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between service 
and the claimed disability for the purpose of satisfying the 
criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  For example, a lay person may be competent to offer 
testimony on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple conditions 
such as a dislocated shoulder, and his or her lay testimony as to 
a continuity of symptomatology can satisfy the requirements of 
McLendon.  However, with regard to the Veteran's claimed 
bilateral foot disorder, the Veteran has not presented evidence 
suggesting the onset of any symptoms of such a disorder during 
active duty service.  Thus, there is no continuity of 
symptomatology as contemplated by the Court in Charles.  

Furthermore, while the Veteran has argued that the cancer of his 
larynx is the result of herbicide exposure while serving in 
Vietnam, even if such exposure were to be presumed, a lay person, 
such as the Veteran, is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking a 
disease to exposure to Agent Orange.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this matter is not a 
case in which the lay opinions of the Veteran may serve to 
establish any association between his claimed disorders and 
service.  As there is no other competent evidence suggesting any 
association with service, the Board finds that an examination is 
not warranted under the criteria set forth in McLendon.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claims have 
been consistent with the provisions of the VCAA.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirements has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims. 

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

      A.  Bilateral Foot Disorder

The Veteran contends that he has a bilateral foot disorder as a 
result of active duty service.  

As an initial matter, a review of the Veteran's service treatment 
records reveals no complaints of, treatment for, or diagnosis of 
a bilateral foot disorder in service.  His November 1964 service 
enlistment examination report indicated normal findings in all 
systems, including the feet.  On his January 1965 report of 
medical history, the Veteran denied then having, or having ever 
had any foot problems.  Similarly, his August 1966 service 
discharge examination revealed normal findings for the feet.  

The Veteran's post-service treatment records show no evidence 
that he was diagnosed with arthritis of the feet within one year 
of separating from active duty service.  As such, service 
connection for a bilateral foot disorder on a presumptive basis 
is not warranted.

More recent treatment notes show that in November 2005, the 
Veteran was being followed at the Detroit VA Medical Center 
("VAMC") for recurrent deep vein thrombosis of the legs with 
complaints of pain in one foot and calluses.  An examination 
revealed flat feet with hammer toes, blisters and dystrophic 
nails.  There is no indication in the treatment notes, however, 
that any of these conditions were either related to, or caused by 
service.  In fact, as noted above, the Veteran's service 
treatment records revealed normal findings of the bilateral feet 
both upon entrance into service and at separation.  

Based on a review of the complete claims folder, the Board 
concludes that the evidence of record is against granting the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disorder.  In this case, there is no medical 
evidence to show that he complained of, or was diagnosed with a 
bilateral foot disorder during service, or at any time during the 
period shortly after service.  

The Board also notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, the first evidence of a 
bilateral foot disorder after service is dated in 2005, nearly 40 
years after separation from active duty.  The amount of time that 
passed following service without any documented complaints of the 
claimed disorder is evidence that weighs against the Veteran's 
claim.

In addition to the medical evidence of record, the Board has also 
considered the Veteran's lay statements that he has a bilateral 
foot disorder as a result of service.  The Court has repeatedly 
held that a veteran is competent to describe symptoms of which he 
or she has first-hand knowledge.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In light of the facts that the statements currently 
offered by the Veteran in an attempt to obtain disability 
benefits are clearly contrary to his service treatment reports, 
where he specifically denied ever having had any foot problems, 
the Board finds that there is no credible evidence of a 
continuity of symptomatology since service.

In summary, the Board finds that the credible and probative 
evidence establishes that the Veteran did not sustain a bilateral 
foot disorder in service and that his current conditions of flat 
feet with hammer toes, blisters, and dystrophic nails are not the 
result of active duty service.  In arriving at the decision to 
deny this claim, the Board has considered the applicability of 
the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

      B.  Cancer of the Larynx

The Veteran contends that, as a result of active duty service in 
Vietnam, he has developed cancer of the larynx.  Specifically, he 
claims that, while working on a scaffold on the side of a ship, 
he fell into the waters of the Gulf of Tonkin, where he was 
exposed to the debris of an airplane crash and Agent Orange 
residue.  See Veteran's statement, August 2006.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested to 
a degree of 10 percent or greater within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  They also provide 
presumptive service connection on the basis of herbicide exposure 
for each additional disease that the Secretary of the Veterans 
Affairs (the "Secretary") determines warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, DM II (also known as Type II diabetes 
mellitus, or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchi, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

The Board notes that, although cancer of the larynx is one of the 
diseases which may be presumed to have resulted from herbicide 
exposure under the provisions of 38 C.F.R. § 3.309(e), in order 
to establish a claim of entitlement to service connection for 
this disease based on herbicide exposure, there must also be 
evidence that the veteran either served in the Republic of 
Vietnam, or was actually in the country between January 9, 1962 
and May 7, 1975. 

In this case, there is no evidence to show, and the Veteran has 
never actually claimed, that he either served, or was ever 
present, in Vietnam during the applicable period.  Rather, he 
appears to aver that, through his service onboard the USS Henry 
B. Wilson, he was present on a ship that entered the inland water 
ways, or "brown waters" of Vietnam.  

VA regulations state that veterans who served aboard large ocean-
going ships that operated in the offshore waters of the Republic 
of Vietnam are often referred to as 'blue water' veterans because 
of the blue color of the deep offshore waters.  They are 
distinguished from 'brown water' veterans who served aboard 
smaller river patrol and swift boats that operated on the brown-
colored rivers, canals, estuaries, and delta areas making up the 
inland waterways of Vietnam.  Brown water Navy and Coast Guard 
veterans receive the same presumption of herbicide exposure as 
veterans who served on the ground in Vietnam.  VA Manual M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In May 2009, the U.S. Army and Joint Services Records Research 
Center ("JSRRC") issued a Memorandum for Record entitled 
"Research Findings Regarding Navy and Coast Guard Ships During 
the Vietnam Era," which noted that "to date, the JSRRC has 
found no evidence that indicates Navy or Coast Guard ships 
transported tactical herbicides from the United States to the 
Republic of Vietnam or that ships operating off the coast of 
Vietnam used, stored, tested, or transported tactical herbicides.  
The memorandum further noted that the JSRRC could not document or 
verify that a shipboard veteran was exposed to tactical 
herbicides based on contact with aircraft that flew over Vietnam 
or equipment that was used in Vietnam."  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Part 10.l.  As such, the 
Veteran's contention of having been exposed to Agent Orange at 
the site of a plane crash in the waters of the Gulf of Tonkin is 
without merit.

In addition, pursuant to the Veteran's claim, in a September 2005 
statement from the National Personnel Records Center, it was 
confirmed that the Veteran served aboard the USS Henry B. Wilson 
during active duty service, and that the ship was in the official 
"blue waters" of Vietnam from July 19, 1965 to July 23, 1965; 
July 31, 1965 to August 30, 1965; and September 26, 1965 to 
October 31, 1965.  It was further noted that there was no 
evidence that this vessel ever entered any inland waterways or 
"brown waters" during the Veteran's service aboard the ship.  
Moreover, a review of a map of Southeast Asia shows that the Gulf 
of Tonkin boarders Vietnam on the northwest, west and southwest 
only.  It is, therefore, a "blue water" area off the coast of 
Vietnam.

Accordingly, as there is no credible evidence to show that the 
Veteran either served, or was ever present, in the Republic of 
Vietnam, or was onboard a vessel that traversed the inland 
waterways of the country, herbicide exposure is not presumed.  38 
C.F.R. § 3.307(a)(6)(i) and (iii) (2010).  Service connection for 
cancer of the larynx, based upon in-service exposure to 
herbicides, is, therefore, not warranted.  

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran's service 
treatment records are completely void of any complaints of, 
treatment for, or diagnosis of cancer of the larynx during 
service.  As noted above, his service enlistment and separation 
examinations revealed normal findings in all systems.

In addition, there is no medical evidence to show that the 
Veteran was diagnosed with any malignant tumors within one year 
of separation from service.  Rather, although the VAMC treatment 
reports of record (beginning in 2004) do not specifically state 
when the Veteran was diagnosed with larynx cancer, the evidence 
of record reveals that, during a VA examination conducted in 
August 1997 pursuant to his nonservice-connected pension, the 
examiner noted that the Veteran presented with a 2 centimeter 
soft lymph node in his left submandibular area, which is in the 
neck area along the underside of the jaw.  Significantly, 
competent medical evidence of record does not show that the 
cancer of the Veteran's larynx, which was first diagnosed many 
years after separation from active duty, is related in any way to 
such service.  As such, service connection for cancer of the 
larynx on a direct basis is not warranted.  

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's contention that the cancer 
of his larynx is the result of a disease, injury or incident of 
active duty service, to include as a result of herbicide exposure 
in service.  As noted above, his military personnel records show 
that, although he served aboard a ship that was present off the 
coast of Vietnam, this vessel did not travel to the inland 
waterways of Vietnam, and the Veteran did not set foot onto the 
landmass of Vietnam.  Therefore, in-service herbicide exposure is 
not shown, and an association between the Veteran's claimed 
in-service herbicide exposure and the current cancer of his 
larynx is not shown.  Indeed, competent evidence of record does 
not provide an association between the Veteran's larynx cancer 
and his active duty on a direct basis.  

In this regard, the Board has considered the Veteran's personal 
assertions that the cancer of his larynx is the result of 
herbicide exposure in service.  As noted above, the Court has 
repeatedly held that individual claimants are considered 
competent to testify to matters that "lend[] [themselves] to 
observation by a lay witness."  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  However, in this instance, as previously mentioned, 
the Veteran has not been shown to have the appropriate training 
to render him competent to provide such an opinion.  See Jandreau 
v. Nicholson, supra.  As a result, his assertions do not 
constitute competent medical evidence that the claimed disorder 
was caused by, or was otherwise related to his military service.  
In any event, as the Board has discussed herein, service 
personnel documents of record do not support the Veteran's 
assertions of in-service herbicide exposure.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for cancer of the larynx, to include as a result of 
herbicide exposure.  The "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral foot disorder 
is denied.

Entitlement to service connection for cancer of the larynx, to 
include as secondary to herbicide exposure in service, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


